


Exhibit 10.20


AMENDMENT NO. 1


to


CREDIT AGREEMENT


THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (the “Amendment”) is made
as of December 2, 2013 (the “Effective Date”), by and among SIGMA-ALDRICH
CORPORATION (the
“Borrower”), the financial institutions listed on the signature pages hereto
(the “Lenders”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent (the
“Administrative Agent”) under that certain Credit Agreement dated as of May 10,
2012 by and among the
Borrower, the financial institutions party thereto and the Administrative Agent
(as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”). Defined terms
used herein and not otherwise defined herein shall have the meaning given to
them in the Credit
Agreement.


WITNESSETH


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the
Credit Agreement; and


WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders
amend the Credit Agreement to extend the Revolving Loan Termination Date on the
terms and conditions
set forth herein;


WHEREAS, the Borrower, the Administrative Agent and the Lenders have agreed to
amend the Credit Agreement on the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of
which are hereby acknowledged, the parties hereto have agreed to the following
amendments to the Credit
Agreement:


1.     Amendments to the Credit Agreement. Effective as of the Effective Date
and subject to the
satisfaction of the conditions precedent set forth in Section 2 below, the
Credit Agreement is
hereby amended as follows:


1.1.
The definition of “Revolving Loan Termination Date” appearing in Section 1.1 of
the

Credit Agreement is amended to delete the reference to “May 10, 2017” appearing
therein and to substitute “May 10, 2018” therefor.


1.2.
Schedule II to the Credit Agreement (Revolving Commitments) is amended and
restated

in its entirety as set forth on Annex I hereto.


1.3.
Schedule 4.9 to the Credit Agreement (Subsidiaries) is amended and restated in
its

entirety as set forth on Annex II hereto.


2.
Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the conditions

precedent that:


(a)    the Administrative Agent shall have received:




--------------------------------------------------------------------------------






(i)     duly executed counterparts of this Amendment from the Borrower, each
Lender and the Letter of Credit Issuer;


(ii)     duly certified resolutions of the Borrower (in form and substance
reasonably acceptable to the Administrative Agent) authorizing the
execution, delivery and performance of this Amendment and of the
Credit Agreement as amended hereby; and


(iii)     payment of all fees and expenses due and payable as of the date
hereof.


(b)     the Administrative Agent shall have made such reallocations of each
Lender’s
Revolving Commitment Percentage of the Revolving Credit Exposure under the
Credit Agreement as are necessary such that the Revolving Credit Exposure with
respect to such Lender reflects such Lender’s Revolving Commitment Percentage
of the Revolving Credit Exposure under the Credit Agreement as amended
hereby. The Borrower hereby agrees to compensate each Lender for any and all
losses, costs and expenses incurred by such Lender in connection with the sale
and assignment of any LIBOR Loans and the reallocation described in this clause
(b), in each case on the terms and in the manner set forth in Section 2.12 of
the
Credit Agreement.


3.     Representations and Warranties and Reaffirmations of the Borrower.


3.1.     The Borrower hereby represents and warrants that (i) this Amendment and
the Credit
Agreement as previously executed and as modified hereby constitute legal, valid
and
binding obligations of the Borrower and are enforceable against the Borrower in
accordance with their terms (except as enforceability may be limited by
bankruptcy,
insolvency, fraudulent conveyances, reorganization or similar laws relating to
or affecting
the enforcement of creditors’ rights generally, general equitable principles
(whether
considered in a proceeding in equity or at law) and requirements of
reasonableness, good
faith and fair dealing), and (ii) no Default or Event of Default has occurred
and is
continuing.


3.2.     Upon the effectiveness of this Amendment and after giving effect
hereto, the Borrower
hereby reaffirms all covenants, representations and warranties, in all material
respects (or,
to the extent qualified by materiality or material adverse effect, in all
respects), made in
the Credit Agreement as modified hereby, and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
Effective
Date, except that any such covenant, representation, or warranty that was made
as of a
specific date shall be considered reaffirmed only as of such date.


4.     Reference to the Effect on the Credit Agreement.


4.1.    Upon the effectiveness of Section 1 hereof, on and after the date
hereof, each reference in
the Credit Agreement (including any reference therein to “this Credit
Agreement,”
“hereunder,” “hereof,” “herein” or words of like import referring thereto) or in
any other
Loan Document shall mean and be a reference to the Credit Agreement as modified
hereby.


4.2.     Except as specifically modified above, the Credit Agreement and all
other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall
remain in full force and effect, and are hereby ratified and confirmed.




--------------------------------------------------------------------------------






4.3.     The execution, delivery and effectiveness of this Amendment shall not
operate as a
waiver of any right, power or remedy of the Administrative Agent or the Lenders,
nor
constitute a waiver of any provision of the Credit Agreement or any other
documents,
instruments and agreements executed and/or delivered in connection therewith.


5.     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


6.     Headings. Section headings in this Amendment are included herein for
convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.


7.     Counterparts.    This Amendment may be executed by one or more of the
parties to this
Amendment on any number of separate counterparts and all of said counterparts
taken together
shall be deemed to constitute one and the same instrument. Delivery of a
counterpart of this
Amendment by facsimile or other electronic transmission shall be effective as
delivery of a
manually executed counterpart of this Amendment.




[REMAINDER OF PAGE INTENTIONALLY BLANK]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
SIGMA-ALDRICH CORPORATION,
as the Borrower
By: /s/ Jan A. Bertsch
Name: Jan Bertsch
Title: Executive Vice President and Chief Financial Officer


By: /s/ Mike Hollenkamp
Name: Mike Hollenkamp
Title: Vice President and Treasurer




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Letter of
Credit Issuer and as a Lender


By: /s/ Daniel R. Van Aken
Name: Daniel R. Van Aken
Title: Director




BANK OF AMERICA, N.A., as a Lender


By: /s/ Patricia M. Watson
Name: Patricia M. Watson
Title: Senior Vice President




JPMORGAN CHASE BANK, N.A., as a Lender


By: /s/ Krys Szremski
Name: Krys Szremski
Title: Vice President




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender


By: /s/ Mark Campbell
Name: Mark Campbell
Title: Authorized Signatory




U.S. BANK NATIONAL ASSOCIATION, as a Lender


By: /s/ Kenneth R. Fieler
Name: Kenneth R. Fieler
Title: Vice President






--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender


By: /s/ Ming K. Chu
Name: Ming K. Chu
Title: Vice President


By: /s/ Heidi Sandquist
Name: Heidi Sandquist
Title: Director




MORGAN STANLEY BANK, N.A., as a Lender


By: /s/ Kelly Chin
Name: Kelly Chin
Title: Authorized Signatory




COMMERCE BANK, as a Lender


By: /s/ Ben Costello
Name: Ben Costello
Title: Officer




THE NORTHERN TRIST COMPANY, as a Lender


By: /s/ Roger McDougal
Name: Roger McDougal
Title: Senior Vice President






















--------------------------------------------------------------------------------




ANNEX I


SCHEDULE II


REVOLVING COMMITMENTS




Lender
Commitment
Wells Fargo Bank, National Association
$
100,000,000


Bank of America, N.A.
$
100,000,000


JPMorgan Chase Bank, N.A.
$
100,000,000


The Bank of Tokyo-Mitsubishi UFJ. Ltd.
$
75,000,000


U.S.Bank National Association
$
75,000,000


Deutsche Bank AG New York Branch
$
50,000,000


Morgan Stanley Bank, N.A.
$
50,000,000


Commerce Bank
$
25,000,000


The Northern Trust Company
$
25,000,000


Total Revolving Commitments
$
600,000,000











--------------------------------------------------------------------------------




ANNEX II


SCHEDULE 4.9


SUBSIDIARIES


Attached.




--------------------------------------------------------------------------------




SCHEDULE 4.9


Sigma-Aldrich Corporation
Subsidiaries List as of November 18, 2013


 
 
 
 
 
 
 
 
 
 
 
 
Name of Entity
Principal Place of Business
Description of Operations
State or Country of Incorporation
Year of Incorporation
6, 8 
Sigma-Aldrich Corporation - St. Louis, MO
 
Manufacturer/Sales Chemicals
Delaware
1975
 
1.
1, 8 


Sigma-Aldrich Co. LLC
St. Louis, Missouri
Manufacturer/Sales Chemicals
Delaware
2011
 
 
 
(A)


Sigma Second Street Redevelopment Corporation
St. Louis, Missouri
Real Estate
Missouri
1983
 
 
 
(B)


Barton/Second Streets Redevelopment Corp.
St. Louis, Missouri
Real Estate
Missouri
1988
 
 
 
(C)


Barton Real Estate Holdings, Inc.
St. Louis, Missouri
Real Estate
Missouri
1988
 
 
 
(D)


Sigma Redevelopment Corporation
St. Louis, Missouri
Real Estate
Missouri
1979
 
 
 
(E)


3506 South Broadway Redevelopment Corp.
St. Louis, Missouri
Real Estate
Missouri
1995
 
 
 
(F)


Second President Properties Company
St. Louis, Missouri
Real Estate
Missouri
1988
 
 
 
(G)


Olive/Ewing/Laclede Redevelopment Corporation
St. Louis, Missouri
Real Estate
Missouri
2000
 
 
 
(H)


Midwest Consultants Co.
St. Louis, Missouri
Real Estate
Missouri
1971
 
 
 
(I)


Sigma-Aldrich China, Inc.
Shanghai, China
Sales of Chemicals
Missouri
1990
 
 
 
(J)


Cerilliant Corporation
Round Rock, Texas
Manufacturer
Texas
2000
 
 
 
(K)


Sigma-Aldrich RTC, Inc.
Laramie Wyoming
Manufacturer
Delaware
2010
 
 
 
(L)


Supelco, Inc.
Bellefonte, Pennsylvania
Manufacturer
Delaware
1996
 
 
 
(M)


FMI Holdings, Inc.
St. Louis, Missouri
Dormant/Inactive
Delaware
1998
 
 
 
(N)


Sigma Chemical Corp.
St. Louis, Missouri
Dormant/Inactive
Missouri
2001
 
 
 
(O)


Sigma-Genosys of Texas LLC
The Woodlands, Texas
Manufacturer
Texas
1987
 
 
 
(P)


Sigma-Aldrich Manufacturing LLC
St. Louis, Missouri
Manufacturer
Missouri
2004
 
 
 
(Q)


Aldrich Chemical Co. LLC
Milwaukee, Wisconsin
Manufacturer
Delaware
1996
 
 
 
 
(i) GLM Holdings, Inc.
Milwaukee, Wisconsin
Dormant/Inactive
Wisconsin
1991
 
 
 
 
(i) Aldrich-Boranes, Inc.
Milwaukee, Wisconsin
Dormant/Inactive
Delaware
1989
 
 
 
 
(i) Aldrich-APL, LLC
Urbana, Illinois
Manufacturer
Illinois
1995
 
 
 
(R)


Sigma-Aldrich Business Holdings, Inc.
St. Louis, Missouri
Real Estate
Delaware
1996





--------------------------------------------------------------------------------




 
 
 
 
(i) Sigma-Aldrich Research Biochemicals, Inc.
Natick, Massachusetts
Manufacturer
Delaware
1997
 
 
 
(S)


Sigma-Aldrich Lancaster, Inc.
St. Louis, Missouri
Holding Company
Missouri
1996
 
 
 
 
(i) Techcare Systems, Inc.
St. Louis, Missouri
Distributor & Sales
California
1984
 
 
 
(T)


Research Organics, Inc.
Cleveland, Ohio
Manufacturer
Ohio
1966
 
 
 
(U)


Research Organics Foreign Trade Corporation
Cleveland, Ohio
Foreign Trade Corporation
Ohio
2008
 
 
 
(V)


S and F Properties, Inc.
Cleveland, Ohio
Real Estate
Ohio
1986
 
 
 
(W)


KL Acquisition Corp.
St. Louis, Missouri
Holding Company
Missouri
1990
 
 
 
 
(i) Sigma-Aldrich Rus
Moscow, Russia
Sales of Chemicals
Russia
2005
 
 
 
 
(i) Chemical Trade Limited
Moscow, Russia
Sales of Chemicals
Russia
1996
 
 
 
 
(i) MedChem Limited
Moscow, Russia
Sales of Chemicals
Russia
1997
 
 
 
 
 
(ii) SAF-Lab
Moscow, Russia
Sales of Chemicals
Russia
1998
 
 
 
 
 
(ii) TechMed Biochem Limited
Moscow, Russia
Dormant/Inactive
Russia
1994
 
 
 
(X)


Sigma-Aldrich Logistik GmbH
Steinheim, Germany
Distributor
Germany
2004
 
 
 
(Y)


1 Sigma-Aldrich Grundstuecks GmbH & Co. K.G.
Steinheim, Germany
Real Estate
Germany
1974
 
 
 
(Z)


Sigma-Aldrich Israel Ltd.
Rehovot, Israel
Manufacturer & Sales
Israel
1969
 
2.
1 


Sigma-Aldrich Verwaltungs GmbH
Steinheim, Germany
Holding Company
Germany
1983
 
3.
2, 6 


Sigma-Aldrich, Inc.
St. Louis, Missouri
Sales & Marketing
Wisconsin
1996
 
4.
 
Sigma-Aldrich Finance Co.
Hamilton, Bermuda
Holding Company
Missouri
1996
 
5.
 
SAFC Hitech, Inc.
Haverhill, Massachusetts
Manufacturing
Delaware
1996
 
6.
 
Sigma-Aldrich Insurance Company Ltd.
Hamilton, Bermuda
Insurance Company
Bermuda
2002
 
7.
 
SAFC, Inc.
Madison, Wisconsin
Pharmaceuticals
Wisconsin
1990
 
8.
 
SAFC-JRH Holding, Inc.
Lenexa, Kansas
Holding Company
Delaware
1998
 
 
 
(A)


SAFC Biosciences, Inc.
Lenexa, Kansas
Manufacturer
Delaware
1994
 
9.
 
SAFC Carlsbad, Inc.
Carlsbad, California
Services
California
2001
 
10.
 
Sigma-Aldrich Holding LLC
St. Louis, Missouri
Holding Company
Delaware
2012
 
 
 
(A)


BioReliance Holdings, Inc.
Rockville, Maryland
Holding Company
Delaware
2007
 
 
 
 
(i) BioReliance Intermediate, Inc.
Rockville, Maryland
Holding Company
Delaware
2007
 
 
 
 
 
(ii) BioReliance Corporation
Rockville, Maryland
Testing Services
Delaware
1996
 
 
 
 
 
(ii) BioReliance U.K. Acquisition Limited
Glasgow, Scotland UK
Holding Company
United Kingdom
2007





--------------------------------------------------------------------------------




 
 
 
 
 
 
(iii) BioReliance Limited
Glasgow, Scotland UK
Testing Services
United Kingdom
1990
 
 
 
 
 
 
       (iv) BioReliance KK
Tokyo, Japan
Sales of Chemicals
Japan
2008
 
 
 
 
 
 
       (iv) BioReliance Limited India
Bangalore, India
Branch/Liaison Office
India
 
 
11.
 
Sigma-Aldrich Subsidiary I Corp.
St. Louis, Missouri
Holding Company
Delaware
2013
 
12.
8 


Sigma-Aldrich (Switzerland) Holding AG
Buchs, Switzerland
Holding Compnay
Switzerland
1950
 
 
 
(A)


3, 4, 5, 7, 9 Sigma-Aldrich International GmbH
St. Gallen, Switzerland
Manufacturer/Sales Chemicals
Switzerland
1999
 
 
 
 
(i) Sigma-Aldrich Chemie GmbH
Buchs, Switzerland
Manufacturer
Switzerland
2011
 
 
 
 
(i) Sigma-Aldrich Production GmbH
Buchs, Switzerland
Manufacturer
Switzerland
1999
 
 
 
 
10 (i) Sigma-Aldrich Oceania Pty. Ltd.
Castle Hill, NSW, Australia
Holding Company
Australia
2005
 
 
 
 
10 


(ii) Sigma-Aldrich Pty., Ltd.
Castle Hill, NSW, Australia
Sales of Chemicals
Australia
1991
 
 
 
 
 
 
(iii) SAFC Biosciences Pty. Ltd.
Victoria, NSW, Australia
Manufacturer
Austalia
2002
 
 
 
 
 
 
(iii) Proligo Australia Pty. Limited
Castle Hill, NSW, Australia
Dormant/Inactive
Australia
1997
 
 
 
 
10 


(ii) Sigma-Aldrich Australian General Partnership
Castle Hill, NSW, Australia
Holding Company
Australia
2005
 
 
 
 
 
(ii) Sigma-Aldrich New Zealand Co.
Auckland, New Zealand
Sales of Chemicals
New Zealand
2005
 
 
 
 
(i) Sigma-Aldrich B.V.
Zwijndrecht, Netherlands
Holding Company
Netherlands
2000
 
 
 
 
 
(ii)Sigma-Aldrich Chemie Holding GmbH
Munich, Germany
Holding Company
Germany
1985
 
 
 
 
 
 
(iii) Sigma-Aldrich Chemie GmbH
Steinheim, Germany
Manufacturer
Germany
1974
 
 
 
 
 
 
(iii) Sigma-Aldrich Producktions GmbH
Steinheim, Germany
Manufacturer
Germany
1998
 
 
 
 
 
 
(iii) Sigma-Aldrich Biochemie GmbH
Hamburg, Germany
Manufacturer
Germany
1974
 
 
 
 
 
 
(iv) Sigma-Aldrich Laborchemikalien GmbH
Seelze, Germany
Manufacturer
Germany
1997
 
 
 
 
(i) Sigma-Aldrich Global S.a.r.l.
Luxembourg
Holding Company
Luxembourg
2010
 
 
 
 
(i) Sigma-Aldrich S.a.r.l.
Luxembourg
Holding Company
Luxembourg
2010
 
 
 
 
 
(ii) Sigma-Aldrich Canada Co.
Oakville, Ontario, Canada
Sales of Chemicals
Canada
1980





--------------------------------------------------------------------------------




 
 
 
 
(i) Sigma-Aldrich Financial Services Limited
Dublin, Ireland
Holding Company
United Kingdom
1998
 
 
 
 
7, 9 (i) Sigma-Aldrich Pte. Ltd.
Singapore, Singapore
Sales of Chemicals
Singapore
1994
 
 
 
 
 
(ii) Sigma-Aldrich (M) Sdn. Bhd.
Selangor, Malaysia
Sales of Chemicals
Malaysia
1997
 
 
 
 
 
(ii) Sigma-Aldrich Chemicals Private Ltd.
Bangalore, India
Manufacturer/Sales Chemicals
India
2003
 
 
 
 
 
(ii) Sigma-Aldrich Pte. Ltd. VN R.O. (Branch)
Ho Chi Minh City, Vietnam
Branch/Liaison Office
Vietnam
2008
 
 
 
 
 
(ii) Sigma-Aldrich Holding Ltd.
Kyunggi do, Korea
Holding Company
Korea
1995
 
 
 
 
 
 
(iii) Sigma-Aldrich Korea Ltd.
Kyunggi do, Korea
Sales of Chemicals
Korea
2006
 
 
 
 
7 


(ii) Sigma-Aldrich Quimica, S.de R.L. de C.V.
Toluca, Mexico
Sales of Chemicals
Mexico
1993
 
 
 
 
(i) Silverberry Limited
Arklow, Ireland
Holding Company
Ireland
1999
 
 
 
 
 
(ii) Shrawdine Limited
Arklow, Ireland
Holding Company
Ireland
1999
 
 
 
 
 
 
(iii) Sigma-Aldrich Ireland Ltd.
Arklow, Ireland
Manufacturer/Sales Chemicals
Ireland
1997
 
 
 
 
 
 
 
(iv) SAFC Arklow Limited
Arklow, Ireland
Dormant/Inactive
Ireland
1982
 
 
 
 
9 (i) Sigma-Aldrich spol. s.r.o.
Praque, Czech Republic
Sales of Chemicals
Czech Republic
1992
 
 
 
 
 
(ii) Sigma-Aldrich spol. s.r.o. organizacna-zlozka (Branch)
Bratislava, Slovakia
Sales of Chemicals
Slovakia
2009
 
 
 
 
(i) Sigma-Aldrich Denmark ApS
Broenby, Denmark
Sales of Chemicals
Denmark
1998
 
 
 
 
(i) Sigma-Aldrich Finland Oy
Helsinki, Finland
Sales of Chemicals
Finland
1994
 
 
 
 
(i) Sigma-Aldrich Kft.
Budapest, Hungary
Sales of Chemicals
Hungry
1993
 
 
 
 
(i) Sigma-Aldrich Norway AS
Oslo, Norway
Sales of Chemicals
Norway
1996
 
 
 
 
(i) Sigma-Aldrich Sp. z.o.o.
Poznan, Poland
Sales of Chemicals
Poland
1994
 
 
 
 
(i) Sigma-Aldrich Quimica S.L.
Madrid, Spain
Sales of Chemicals
Spain
1989
 
 
 
 
 
(ii) Sigma-Aldrich Quimica S.A. (Branch)
Sintra, Portugal
Sales of Chemicals
Portugal
1998
 
 
 
 
4,5 (i) Sigma-Aldrich Sweden AB
Stockholm, Sweden
Sales of Chemicals
Sweden
1954
 
 
 
 
5 


(ii) Sigma-Aldrich de Argentina S.A.
Buenos Aires, Argentina
Sales of Chemicals
Argentina
1997
 
 
 
 
 
(ii) Sigma-Aldrich International GmbH (Branch)
Singapore, Singapore
Branch Office
Singapore
2013
 
 
 
 
4 (i) Sigma-Aldrich Quimica Ltda. (Chile)
Santiago, Chile
Sales of Chemicals
Chile
2009





--------------------------------------------------------------------------------




 
 
 
 
(i) Sigma-Aldrich (Shanghai) Trading Co., Ltd.
Shanghai, China
Sales of Chemicals
China
2005
 
 
 
 
(i) Sigma-Aldrich Hong Kong Holding Limited
Wan Chai, Hong Kong
Holding Company
Hong Kong
2007
 
 
 
 
(i) Sigma-Aldrich (Wuxi) Life Science & Technology Co., Ltd.
Jiangsu, China
Manufacturer/Sales Chemicals
China
2008
 
 
 
 
(i) Sigma-Aldrich Japan G.K.
Tokyo, Japan
Sales of Chemicals
Japan
1986
 
 
 
 
(i) Sigma-Aldrich (Pty.) Ltd.
Kempton Park, South Africa
Sales of Chemicals
South Africa
1995
 
 
 
 
3 (i) Sigma-Aldrich BVBA/SPRL
Bornem, Belgium
Sales of Chemicals
Belgium
1984
 
 
 
 
(i) Sigma-Aldrich Chemie B.V.
Zwijndrecht, Netherlands
Sales of Chemicals
Netherlands
1995
 
 
 
 
3 (i) Sigma-Aldrich Italia S.r.l.
Milan, Italy
Holding Company
Italy
1987
 
 
 
 
 
(ii) Sigma-Aldrich S.r.l.
Milan, Italy
Sales of Chemicals
Italy
2000
 
 
 
 
 
(ii) Sigma-Aldrich Handels GmbH
Vienna, Austria
Sales of Chemicals
Austria
1993
 
 
 
 
(i) Sigma-Aldrich Holding S.a.r.l.
Lyon, France
Holding Company
France
2005
 
 
 
 
 
(ii)Aldrich Chemical Foreign Holding LLC
St. Louis, Missouri
Holding Company
Missouri
1989
 
 
 
 
 
 
(iii) Sigma-Aldrich Chimie SNC Partnership
Lyon, France
Holding Company
France
1989
 
 
 
 
 
 
 
(iv) Sigma-Aldrich Chimie S.a.r.l.
Lyon, France
Sales of Chemicals
France
1987
 
 
 
 
 
(ii)Sigma Chemical Foreign Holding LLC
St. Louis, Missouri
Holding Company
Missouri
1989
 
 
 
(B)


Sigma-Aldrich Company Limited
Poole, England
Manufacturer/Sales Chemicals
United Kingdom
1987
 
 
 
 
(i) Sigma- Aldrich Holdings Ltd.
Poole, England
Dormant/Inactive
United Kingdom
1985
 
 
 
 
 
(ii) Sigma-Genosys Limited
Poole, England
Dormant/Inactive
United Kingdom
1997
 
 
 
 
 
(ii) Sigma Chemical Co. Ltd.
Poole, England
Dormant/Inactive
United Kingdom
1963
 
 
 
 
 
      (iii)Wessex Biochemicals Ltd.
Poole, England
Dormant/Inactive
United Kingdom
1963
 
 
 
 
 
(ii) Aldrich Chemical Co. Ltd.
Poole, England
Dormant/Inactive
United Kingdom
1959
 
 
 
 
 
      (iii) Webnest Ltd.
Poole, England
Dormant/Inactive
United Kingdom
1973
 
 
 
 
 
(ii) Bristol Organics Ltd.
Poole, England
Dormant/Inactive
United Kingdom
1970
 
 
 
 
 
(ii) B-Line Systems Limited
Poole, England
Dormant/Inactive
United Kingdom
1990
 
 
 
 
 
(ii) UFC Ltd.
Poole, England
Dormant/Inactive
United Kingdom
1983
 
 
 
 
(i) Pharmorphix Limited
Poole, England
Dormant/Inactive
United Kingdom
2003





--------------------------------------------------------------------------------




 
 
 
 
(i) SAFC Biosciences Limited
Andover, England
Manufacturer
United Kingdom
1999
 
 
 
 
(i) Epichem Group Limited
Bromborough, England
Holding Company
United Kingdom
1989
 
 
 
 
 
(ii) SAFC Hitech Limited
Bromborough, England
Manufacturer
United Kingdom
1982
 
 
 
 
 
(ii) SAFC Hitech Taiwan Co. Ltd.
Kaohsuing, Taiwan
Manufacturer/Sales Chemicals
Taiwan
2001
 
 
 
 
 
(ii) SAFC Hitech (Shanghai) Co. Ltd.
Waigaopiao, China
Sales of Chemicals
China
2004
 
 
 
 
 
(ii) SAFC Hitech Korea Ltd.
Kyunggi do, Korea
Dormant/Inactive
Korea
2005
 
 
 
(C)


Fluka Chemical Corp.
St. Louis, Missouri
Dormant/Inactive
Delaware
1996
 
 
 
(D)


Fluka Chemical Company, Ltd.
Poole, England
Dormant/Inactive
United Kingdom
1967
 
13.
2, 6, 8 


Sigma-Aldrich Foreign Holding Co.
St. Louis, Missouri
Holding Company
Missouri
1989
 
 
 
(A)


Sigma-Aldrich (OM) Ltd.
Athens, Greece
Sales of Chemicals
Greece
1997
 
 
 
(B)


Sigma-Aldrich India (Branch)
Bangalore, India
Branch/Liaison Office
India
1992
 
 
2 


(C)


Sigma-Aldrich Brasil Ltda.
Sao Paulo, Brazil
Sales of Chemicals
Brazil
1992
 
 
 
 
 
(i) Vetec Quimica Fina Ltda.
Rio de Janeiro, Brazil
Manufacturer/Sales Chemicals
Brazil
1978
 
 
6 


(D)


Sigma-Aldrich (Thailand) Co., Ltd.
Bangkok, Thailand
Sales of Chemicals
Thailand
2010
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
The above colors represent the following:
 
 
 
—
Dormant/Inactive Company
 
 
 
 
 
 
 
—
Branch Office
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1 


Ownership of Sigma-Aldrich Grundstuecks GmbH & Co. KG (Germany): Sigma-Aldrich
Co. LLC - 94% and Sigma-Aldrich Verwaltungs GmbH - 6%.
 
 
 
2 


Ownership of Sigma-Aldrich Brasil Ltda.: Sigma-Aldrich Foreign Holding Co. -
76.7% and Sigma-Aldrich, Inc. - 23.3%.
 
 
 
3 


Ownership of Sigma-Aldrich BVBA/SPRL (Belgium): Sigma-Aldrich International GmbH
- 99.96% and Sigma-Aldrich Italia Srl - .04%.
 
 
 
4 


Ownership of Sigma-Aldrich Quimica Ltda. (Chile): Sigma-Aldrich International
GmbH - 99.99% and Sigma-Aldrich Sweden AB - .1.
 
 
 
5 


Ownership of Sigma-Aldrich de Argentina S.A.: Sigma-Aldrich Sweden AB - 51.49%
and Sigma-Aldrich International GmbH - 48.51%.
 
 
 
6 


Ownership of Sigma-Aldrich (Thailand) Co., Ltd.: Sigma-Aldrich Foreign Holding
Co. - 98%, Sigma-Aldrich Corporation - 1%, Sigma-Aldrich, Inc. - 1%.
 
 
 
7 


Ownership of Sigma-Aldrich Quimica S. de R.L. de C.V. (Mexico): Sigma-Aldrich
Pte. Ltd. (Singapore) - 99.998% and Sigma-Aldrich International GmbH - .002%.
 
 
 
8 


Ownership of Sigma-Aldrich (Switzerland) Holding AG: Sigma-Aldrich Corporation -
73.94%, Sigma-Aldrich Co. LLC - 13.69%, Sigma-Aldrich Foreign Holding Co. -
12.37%.
 
 
 
9 


Ownership of Sigma-Aldrich spol. s.r.o. (Czech Republic): Sigma-Aldrich
International GmbH - 99.683% and Sigma-Aldrich Pte. Ltd. (Singapore) - .317%.
 
 
 
10 


Ownership of Sigma-Aldrich Australia General Partnership: Sigma-Aldrich Oceania
Pty. Ltd. - 99% and Sigma-Aldrich Pty. Ltd. - 1%.





